Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 1 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 2 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 3 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 4 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 5 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 6 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 7 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 8 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 9 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 10 of 11
Case 20-22606-CMB   Doc 36-1 Filed 11/05/20 Entered 11/05/20 08:37:59   Desc
                          Exhibit A Page 11 of 11
